ACCEPTED
                                                                                          06-15-00049-CR
                                                                               SIXTH COURT OF APPEALS
                                                                                     TEXARKANA, TEXAS
                                                                                     7/10/2015 9:48:29 PM
                                                                                         DEBBIE AUTREY
                                                                                                   CLERK

                               NO. 06-15-00049-CR

                 IN THE COURT OF APPEALS, 6th DISTRICT                    FILED IN
                                                                   6th COURT OF APPEALS
                             TEXARKANA, TEXAS                        TEXARKANA, TEXAS
                     --------------------------------------------- 7/13/2015 8:08:00 AM
                            KELLY RAY TADLOCK,                         DEBBIE AUTREY
                                                       Appellant,          Clerk


                                          VS.

                              THE STATE OF TEXAS,
                                                         Appellee,
                       ---------------------------------------------
                            Appealed from No. 1424225
                   the 8th District Court Hopkins County, Texas
                       ---------------------------------------------
                    SECOND MOTION FOR EXTENSION
                 OF TIME TO FILE APPELLANT’S BRIEF
                      ---------------------------------------------
TO THE HONORABLE JUSTICES OF THE SIXTH COURT OF APPEALS:


      COMES NOW, KELLY RAY TADLOCK, DEFENDANT, through his

attorney and files this Second Motion for Extension of time to file his Appellate

Brief and would show in support thereof:

1. Appellant was convicted of the offense of Indecency with a Child, in a trial to

the court and sentenced to 20 years TDCJ

2. The reporter’s record was file timely making the Appellant’s Brief due on 4

June 2015

3. This is Appellant’s second request for a extension of time to file, the brief is
being filed concurrently with this Motion.

4. The State has no opposition to the granting of this Motion

5. Counsel is appointed trial counsel in the re-trial of The State of Texas v. Roy

Dean Duffey, reversed by this Honorable Court; set for 8 June 2015. As a result of

preparation for that trial the undersigned has not been able to dedicate the time to

fully researching the legal issues in the instant case and requests an extension of 60

days; Counsel has been preparing the Motion for New Trial in the Duffey matter,

and researching the law in the instant case.

       Wherefore, Defendant prays this court grant him leave to file the Appellants

brief concurrent with this Motion and for such other relief to which he may be

entitled.

                                 Respectfully submitted,

                                ___/s/_Frank R. Hughes_
                                FRANK R. HUGHES
                                Attorney at Law
                                P. O. Box 8145
                                Greenville, Texas 75404
                                                                                    2
                                  (903)456-2703
                                  State Bar No.: 10236500
                                  ATTORNEY FOR DEFENDANT

                           CERTIFICATE OF SERVICE

     I hereby certify that on June 3, 2015, a true and correct copy of the foregoing
document was delivered to counsel of record, set out below.
                                                    /s/Frank R. Hughes
                                                    FRANK R. HUGHES


Will Ramsay,
District Attorney 8th Judicial District
110 Main St.
Sulphur Springs, TX 75482
Email:




                                                                                  3